662 S.E.2d 669 (2008)
BEAUFORT BOE
v.
BEAUFORT BD. OF COMM.
No. 106PA08.
Supreme Court of North Carolina.
June 3, 2008.
Garris Neil Yarborough, Fayetteville, Jonathan V. Maxwell, Greensboro, for Beaufort Co. Commissioners.
*670 Brian C. Shaw, Richard Schwartz, Raleigh, for Beaufort Co. BOE.
James B. Blackburn, III, for NC Asso. of Co. Commissioners.
Curtis H. Allen, III, for NCSBA.
Allison B. Schafer, General Counsel, for NCSBA.
The following order has been entered on the motion filed on the 30th day of May 2008 by NCSBA for leave to file Amicus Curiae Brief:
"Motion Allowed. Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 3rd day of June 2008."